      Case 2:18-cr-00365-JNP-BCW Document 182 Filed 02/11/19 Page 1 of 2



D. Loren Washburn (#10993)
  lwashburn@smithwashburn.com
SMITH WASHBURN, LLP
8 East Broadway, Suite 320
Salt Lake City, UT 84111
Telephone: (801) 584-1800
Facsimile: (801) 584-1820

Attorneys for Sally L. Kingston

                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION

                                             *
UNITED STATES OF AMERICA                     *       Case Number 2:18cr365 JNP
                                             *
vs.                                          *
                                             *    NOTICE OF ACKNOWLEDGMENT
SALLY LOUISE KINGSTON                        *
                                             *

       Counsel for Defendant Sally Louise Kingston hereby gives notice that he is aware of, has

carefully read, and will comply with the Court’s Standing Order Re: Motions Under Speedy

Trial Act And Change of Plea Hearings (updated May 26, 2017) (the “Standing Order”) and with

Local Criminal Rule 12-1. This Notice is intended to comply with the requirements of the

Court’s Standing Order.

DATED: February 11, 2019

                             SMITH WASHBURN, LLP

                             ____/s/ D. Loren Washburn_______
                             Attorneys for Sally L. Kingston
    Case 2:18-cr-00365-JNP-BCW Document 182 Filed 02/11/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I hereby certify that a true and exact copy of the foregoing NOTICE OF

ACKNOWLEDGMENT has been served on all parties in the case via the Court’s

CM/ECF filing system on the February 11, 2019.



                                                        /s/ Leigh Davis-Schmidt
